               THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:17-cr-00118-MR-WCM-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                   ORDER
                                )
THOMAS RAWLINGS,                )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court upon the Defendant’s Motion for

Early Termination of Probation. [Doc. 95]. Both the Defendant’s supervising

probation officer and counsel for the Government consent to the Defendant’s

motion.

     In order to terminate a defendant’s term of probation, the Court must

be “satisfied that such action is warranted by the conduct of the defendant

and the interest of justice.”   18 U.S.C. § 3564(c). Upon review of the

Defendant’s motion, the Court is satisfied that the early termination of the

Defendant’s probation is warranted.

     Accordingly, IT IS, THEREFORE, ORDERED that the Defendant’s

Motion [Doc. 95] is GRANTED, and the Defendant’s term of probation in the

above-referenced action is hereby terminated.
     The Clerk of Court is respectfully directed to provide a copy of this

Order to counsel for the Government, counsel for the Defendant, and the

United States Probation Office in Greenville, South Carolina.

     IT IS SO ORDERED.
                              Signed: January 24, 2020




                                        2
